DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A Preliminary Amendment was filed 10/29/2020 cancelling claims 1-20 and adding claims 21-45.  Claims 21-45 are currently pending in the instant Application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 21-41 and 43-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22-30 and 41 of copending Application No. 16/997,189 (published ads US 2020/0376223) (reference application) in view of Ho et al., US 2007/0125385. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant claim 21 is drawn to a mask system having a cushion assembly including a cushion portion with mouth and nasal apertures, a non-face-contacting portion, a frame, a conduit, and a headgear.  Copending claim 41 similarly recites a mask system having mouth and nasal portions of an interface such as would meet the instant claimed cushion portion, a frame and supporting walls such as would read on the instant claimed non-face-contacting portion and a headgear. The copending claims do not recite a conduit however Ho teaches a conduit at 116 in Figure 1.  Ho and the copending claimed invention are analogous in that bot are from the field of interfaces for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art to include the conduit of Ho in the copending claimed invention for the purpose of achieving pressurized therapeutic delivery. 
Instant claim 22 is drawn to a shape of a nasal aperture also recited in copending claim 22.
Instant claim 23 is drawn to a shape of a cushion assembly to contact a lower lip such as is recited in copending claim 36.
Instant claim 24 is drawn to a nose sealing surface met by the sealing wall of claim 21.
Instant claim 25 is drawn to a cradle wall also recited in copending claim 24.
Instant claim 26 is drawn to a shape and continuous sealing surface of a cradle wall also recited in copending claim 25.
Instant claim 27 is drawn to a channel such as would be met by the supporting wall of claim 21. 
Instant claim 28 in drawn to a shape of a cushion portion also recited in copending claim 27.
Instant claim 29 is drawn to an airflow path met by the conduit aperture of copending claim 31.
Instant claim 30 is drawn to a condition of the non-face-contacting portion and cushion portion being integrally formed implicit in the condition of the non-face-contacting portion being connected in copending claim 21. 
Instant claim 31 is drawn to formation of the cushion portion of a different material implicit in the differential rigidity of copending claim 30.
Instant claim 32 is drawn to a condition of being bonded such as is met by the condition of being connected in claim 21.
Instant claim 33 is drawn to a cushion portion surrounding a periphery of a non-face-contacting portion not further recited in the copending claims.  However in the teachings of Ho a periphery of the cushion portion (the outer periphery) surrounds a periphery (the outer periphery of 1030) of the non-face-contacting portion (as shown in Figure 34). Therefore it would have been obvious to one of ordinary skill in the art to include the conduit of Ho in the copending claimed invention for the purpose of achieving pressurized therapeutic delivery. 
Instant claims 34 and 35 recite a recess such as is met by the plate retaining aperture of copending claim 30.
Instant claim 36 recites a clear material such as is met by the transparent window of copending claim 32.
Instant claims 38-41 recite first and second top straps, first and second lower straps and left and right slots not recited by the copending claims.  However Ho teaches headgear including a first top strap (the right unit of 909 as shown in Figure 27), a second top strap (the left unit of 909) a first lower strap (the right unit of 912)  and a second lower strap (the left unit of 912)  adapted to extend from the frame rearwards beneath the second ear of the patient, the frame defining (alternately, in the embodiment of 
Instant claim 45 is drawn to a mask system having a cushion assembly including a cushion portion with mouth and nasal apertures, a non-face-contacting portion, a frame, a conduit, and a headgear.  Copending claim 41 similarly recites a mask system having mouth and nasal portions of an interface such as would meet the instant claimed cushion portion, a frame and supporting walls such as would read on the instant claimed non-face-contacting portion and a headgear. The copending claims do not recite a conduit however Ho teaches a conduit at 116 in Figure 1.  Ho and the copending claimed invention are analogous in that bot are from the field of interfaces for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art to include the conduit of Ho in the copending claimed invention for the purpose of achieving pressurized therapeutic delivery.  
 Further Ho teaches headgear including a first top strap (the right unit of 909 as shown in Figure 27), a second top strap (the left unit of 909) a first lower strap (the right unit of 912)  and a second lower strap (the left unit of 912)  adapted to extend from the frame rearwards beneath the second ear of the patient, the frame defining (alternately, in the embodiment of Figure 3, taking the frame to include rails 174 as per Paragraph 74) a top-left slot (4 effectively slots having 178 being depicted, the top, left unit thereof as with respect to a standing patient), a top-right slot (the top right unit of the slots having 178) a left slot (the lower left unit of the slots having 178) and a right slot (the lower, right unit of the slots having 178) in a right portion of the frame below the top-right portion of the frame to connect with the second lower strap.  Therefore it would have been obvious to modify the copending claimed invention to include the straps and slots of Ho for the purpose of achieving a headgear attached to a frame.
Claim 43 is drawn to a means for sealing met by the inner edge of copending claim 28.
Claim 44 is drawn to means for attaching met by the aperture of copending claim 30. 

Claim 42 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41 of copending Application No. 16/997,189 (published ads US 2020/0376223) (reference application) in view of Ho et al., US 2007/0125385 as detailed regarding claim 40 above and in view of Lubke et al., US 2006/0283461. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 42 is drawn to a configuration to attach straps with hook and loop material not recited in the copending claims.  However Lubke teaches an adaptation of a headgear strap (42 as per Paragraph 222) to fold back on itself and connect to itself with hook and loop material (recited)
Lubke and the copending invention are analogous in that both are from the field of respiratory masks having a front plate and cushion.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the copending invention to comprise the hook and loop material of Lubke.  It would have been obvious to do so for the purpose of achieving connection to a frame using an art recognized means.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-25, 27-35 and 37-41 and 43-45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ho et al., US 2007/0125385.
Regarding claim 21, Ho discloses  mask system (Figures 32 and 33, interface system 1000, having a faceplate and seal member, thus a mask system) to provide respiratory therapy to a patient by delivering pressurized air to airways of the patient (as per paragraphs 3 and 5), the mask system comprising a cushion assembly (seal member 1004 and 1002 as per Paragraph 97) that forms a breathing chamber (as depicted, the interior of 1004, inward of 1010 and 1012) and is shaped (having oral interface portion 1010 and nasal portion 1012) to contemporaneously deliver pressurized air to both a mouth of the patient and nasal airways of the patient (as per Paragraphs 98 and 11), the cushion assembly including a cushion portion (1004) to contact a face of the patient (contacting at the mouth and nares for sealing as recited) when the mask system is worn by the patient, the cushion portion defining a mouth aperture (the oral cushion opening recited Paragraph 98) to deliver pressurized air from the breathing chamber to the mouth of the patient (as per Paragraphs 5 and 56) and a nasal aperture (the nasal cushion opening recited)  to deliver pressurized air from the breathing chamber to the nasal airways of the patient (as per Paragraphs 5 and 56) when the mask system is worn by the patient, and a non-face-contacting portion (1002) that is distal from the patient when the mask system is worn by the patient (being forward of 1010 and 1012, away from the patient), the non-face-contacting portion being more stiff (as per Paragraph 97) than the cushion portion and bonded to the cushion portion (attached as depicted); a frame (coupling 118  as per Paragraph 56 and 119, such as would be attached at 1006) that is removably attachable (being a coupling at 1006, releasable as per 
Regarding claim 22, the nasal aperture is shaped (being a single, central opening as depicted and as per Paragraph 98) to simultaneously provide air to both of the nares of the patient when the patient interface is worn by the patient.
Regarding claim 23, the cushion assembly is shaped  (a general oval shape as shown in Figure 33) so that a lowest portion of the cushion assembly contacts the face of the patient between a lower lip of the patient and a chin of the patient when the mask system is worn by the patient (as shown in Figure 30) and  above the mouth of the patient between the mouth of the patient and the nares of the patient (being a mouth cushion distinct from a nasal cushion and disposed there-below thus necessarily sealing between the mouth and nares and having contacting portion 1028 as per Paragraph 100).
Regarding claim 24, the cushion portion includes a nose-sealing surface (the upper surface of web 1014, circled in the marked version of Figure 33 below) adapted to seal with the face of the patient through contact with a portion of the face (being a web of a nasal portion) that surrounds both nares of the patient when the mask system is worn by the patient (surrounding a single opening interfacing both nares) the nose-sealing surface defines the nasal aperture (defining the opening of Paragraph 98); and the nasal aperture is shaped to supply pressurized air to both nares of the patient when the mask system is worn by the patient (being a single opening interfacing both nares).

    PNG
    media_image1.png
    456
    656
    media_image1.png
    Greyscale

Regarding claim 25, the patient interface includes a cradle wall (the relatively flat, rear, patient-facing wall of 1012 such as would be adjacent the philtrum in use as shown in Figure 33, taken to extend vertically between the mouth and nasal apertures) that separates the nasal aperture from the mouth aperture (the cradle wall being interposed between the nasal and mouth apertures).
Regarding claim 27, the cushion portion defines a channel (the vertical portion, as shown by the arrows in the marked version of Figure 33 provided with regard to claims 26 above, between 1014 and lower portions of 1004) that partially surrounds the nasal aperture on lateral sides of the nasal aperture and in front of the nasal aperture (being disposed on both of the left , right and patient-distal sides of the aperture) distal from the patient when the mask system is worn by the patient and the channel that partially surrounds the nasal aperture forms a flexible region (being formed of flexible cushion material as per Paragraph 61) that permits a nose-contacting portion (1014) of the cushion portion to move with respect to a mouth-contacting portion (as when displaced toward or away from 1010)  of the cushion portion when the mask system is worn by the patient.
Regarding claim 28, the cushion portion is shaped (having a general dished shape at 1014 as depicted) to contact a tip of a nose of the patient when the mask system is worn by the patient 
Regarding claim 29, the cushion assembly and the frame define an airflow path (from 116 to 110 and 1012) for pressurized air from the conduit aperture to the breathing chamber (as per Paragraphs 56 and 97); and the non-face contacting portion of the cushion assembly surrounds a portion of the airflow path (at least by way of 1002 encircling the path at 1006 as shown in Figure 32).
Regarding claim 30, the non-face-contacting portion and the cushion portion are integrally formed as one piece (as when assembled as depicted in Figure 32).
Regarding claim 31, the non-face-contacting portion is formed of a different material than the cushion portion (the cushion being flexible silicone as per Paragraph 61, the plate being rigid plastic as per Paragraph 71).
Regarding claim 32, the non-face-contacting portion is bonded to the cushion portion due do the non-face-contacting portion being either molded to the cushion portion or the non-face-contacting portion being chemically or mechanically bonded to the cushion portion (the non-face-contacting and cushion portion being mechanically bonded as shown in Figure 34).
Regarding claim 33, a periphery of the cushion portion (the outer periphery) surrounds a periphery (the outer periphery of 1030) of the non-face-contacting portion (as shown in Figure 34).
Regarding claim 34, the cushion assembly defines a recess (1006 as per Paragraph 97) that retains the frame in position when the frame is removably attached to the cushion assembly (as when assembled as shown in Figure 5).
Regarding claim 35, the recess is located in a top region of the cushion assembly (as when disposed on the face of a patient lying on the patient’s back, thus in an upper region of the assembly 
Regarding claim 37, the frame is convex from lateral side-to- side (being generally tubular where connecting to 1006) when the mask system is worn by the patient and viewed from in front of the patient.
Regarding claim 38, the headgear includes a first top strap (the right unit of 909 as shown in Figure 27)  adapted to extend from the frame upwards between a first ear of the patient and a first eye of the patient; a second top strap (the left unit of 909) adapted to extend from the frame upwards between a second ear of the patient and a second eye of the patient; a first lower strap (the right unit of 912)  adapted to extend from the frame rearwards beneath the first ear of the patient; and a second lower strap (the left unit of 912)  adapted to extend from the frame rearwards beneath the second ear of the patient.
Regarding claim 39, the headgear includes a crown strap (906) adapted to encircle a crown of a head of the patient (as shown in Figure 27 and as per Paragraph 91) the first top strap connects to a mid-portion  (the lateral mid portion, connected to 909 as depicted) of the crown strap on a first side(the right side)  of the crown strap; the second top strap connects to a mid-portion  (the lateral mid portion, connected to 909 as depicted) of the crown strap on a second side (the left side) of the crown strap opposite from the first side of the crown strap; and the first lower strap and the second lower 
Regarding claim 40, the frame defines (alternately, in the embodiment of Figure 3, taking the frame to include rails 174 as per Paragraph 74) a top-left slot (4 effectively slots having 178 being depicted,, the top, left unit thereof as with respect to a standing patient) in a top-left portion of the frame to connect with the first top strap; the frame defines a top-right slot (the top right unit of the slots having 178) in a top-right portion of the frame to connect with the second top strap; the frame defines a left slot (the lower left unit of the slots having 178) in a left portion of the frame below the top-left portion of the frame to connect with the first lower strap; and the frame defines a right slot (the lower, right unit of the slots having 178) in a right portion of the frame below the top-right portion of the frame to connect with the second lower strap.
Regarding claim 41, the left slot and the right slot are substantially vertically-oriented (as when disposed on the face of a patient, as shown in Figures 1 and 3) when the mask system is worn by the patient and viewed from in front of the patient; the top-left slot is angled with respect to the left slot (the slots being curved as depicted thus angles with respect to one another); and the top-right slot is angled with respect to the right slot (the slots being curved as depicted thus angles with respect to one another).
Regarding claim 43, the cushion portion includes means for sealing (1010 and 1012 as per Paragraph 98) with the nose (via 1012) of the patient and the mouth of the patient (via 1010).
Regarding claim 44, the non-face-contacting portion includes means (1032 as per Paragraph 100) for connecting to the cushion portion (being transfixed there-through); the frame includes means for removably attaching to the cushion assembly; and the headgear includes means for connecting with the frame.
Regarding claim 45, Ho discloses  mask system (Figures 32 and 33, interface system 1000, having a faceplate and seal member, thus a mask system) to provide respiratory therapy to a patient by delivering pressurized air to airways of the patient (as per paragraphs 3 and 5), the mask system comprising a cushion assembly (seal member 1004 and 1002 as per Paragraph 97) that forms a breathing chamber (as depicted, the interior of 1004, inward of 1010 and 1012) and is shaped (having oral interface portion 1010 and nasal portion 1012) to contemporaneously deliver pressurized air to both a mouth of the patient and nasal airways of the patient (as per Paragraphs 98 and 11), the cushion assembly including a cushion portion (1004) to contact a face of the patient (contacting at the mouth and nares for sealing as recited) when the mask system is worn by the patient, the cushion portion defining a mouth aperture (the oral cushion opening recited Paragraph 98) to deliver pressurized air from the breathing chamber to the mouth of the patient (as per Paragraphs 5 and 56) and a nasal aperture (the nasal cushion opening recited)  to deliver pressurized air from the breathing chamber to the nasal airways of the patient (as per Paragraphs 5 and 56) when the mask system is worn by the patient, the cushion portion is shaped (having a general dished shape at 1014 as depicted) to contact a tip of a nose of the patient when the mask system is worn by the patient (necessarily extending beyond the nares to seal there-about and deformable thus disposed to contact the tip of the nose); and the cushion portion is shaped to seal with the nose of the patient entirely outside the nares of the patient (being an embodiment lacking prongs as depicted, sealing rather abut the nares at 1014) and a non-face-contacting portion (1002) that is distal from the patient when the mask system is worn by the patient (being forward of 1010 and 1012, away from the patient), the non-face-contacting portion being more stiff (as per Paragraph 97) than the cushion portion and bonded to the cushion portion (attached as depicted), the non-face contacting portion defining an aperture (1006) to receive pressurized air (being for coupling to a conduit) into the breathing chamber when the mask system is worn by the patient, periphery of the cushion portion (the outer periphery) surrounds a periphery (the outer .




Claim 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho as applied to claim 21 above in view of Anne Le Mitouard, US 5,429,683. Ho does not disclose said assembly wherein the frame is formed of a clear material that provides visibility of the mouth of the patient when the mask system is worn by the patient and viewed from in front of the patient.

Le Mitouard and Ho are analogous in that both are from the field of respiratory masks having a front plate and cushion.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame of Ho to comprise the transparent window of Le Mitouard thus resulting in Ho wherein the frame is formed of a clear material that provides visibility of the mouth of the patient when the mask system is worn by the patient and viewed from in front of the patient..  It would have been obvious to do so for the purpose of allowing visual inspection of the mouth area and mask interior.

Claim 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho as applied to claim 40 above in view of Lubke et al., US 2006/0283461.
Regarding claim 42, the first top strap is adapted to connect with the top-left slot by wrapping around a first bar (a left unit of clip 340 in Figure 8) and the second top strap is adapted to connect with the top-right slot by wrapping around a second bar (a right unit of 340) that extends from the top-right that extends from the top-left slot and.  Ho does not disclose each of said first and second top strap to be adapted for folding back onto and connecting to itself with hook and loop material.
Lubke teaches an adaptation of a headgear strap (42 as per Paragraph 222) to fold back on itself and connect to itself with hook and loop material (recited)
.

Allowable Subject Matter
Claim 26 is rejected under the doctrine of non-statutory double patenting as detailed above and objected to as being dependent upon a rejected base claim, but would be allowable if the issue of non-statutory double patenting were obviated and the claim rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or teach a mask system having the combined features of claim 26 including a cushion assembly including a cushion portion to contact a face of the patient defining a mouth aperture and a nasal aperture and a non-face-contacting portion, the non-face-contacting portion being more stiff than the cushion portion, frame defining a conduit aperture, a conduit, and headgear, interface with mouth cushion, nasal cushion, frame and cradle wall wherein the cushion portion defines a cradle wall that separates the nasal aperture from the mouth aperture, the cradle wall shaped to contact the face of the patient between the mouth and the nares when the mask system is worn by the patient and defining  a continuous sealing surface that is continuous and not distinct between the nasal aperture and the mouth aperture..  Ho et al., US 2007/0125385 discloses a mask with a cushion with mouth and nasal apertures, frame and cradle wall, however the wall thereof extending between the nasal and oral apertures does not appear to be continuous, instead having an apparent corner between relative nasal .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/NED T HEFFNER/Examiner, Art Unit 3785